Citation Nr: 0740138	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  01-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

(The issue of whether there is clear and unmistakable error 
(CUE) in a January 1990 Board decision is the subject of a 
separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950 and from February 1951 to August 1953.  During 
his latter period of service, the veteran participated in 
combat operations in the Korean Conflict and was awarded the 
Purple Heart Medal.  He died in October 1997.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), in which the RO denied the appellant's claim 
of entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

In a December 2003 decision, the Board denied the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  Subsequently, in an August 2004 decision, the Board 
vacated the December 2003 Board decision on the grounds that 
there was an inextricably intertwined claim - that there is 
CUE in a prior January 1990 Board decision - and therefore, 
for due process reasons, a vacatur of the December 2003 Board 
decision was necessary.

In August 2006, the Board separately remanded the case to the 
RO with respect to the issues of (1) entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318, to include whether 
there is CUE in prior rating decisions; and (2) whether there 
is CUE in a January 1990 Board decision that denied a total 
rating due to unemployability (TDIU).

In September 2006, the Appeals Management Center (AMC) issued 
a rating decision denying the claim of CUE in prior rating 
decisions in August 1974 and May 1978.  There was no appeal 
filed of this decision.  

In a separate decision under a different docket number the 
Board has denied a motion to revise a January 1990 Board 
decision on the basis of CUE.  

As all inextricably intertwined claims have been addressed, 
the Board now proceeds with a decision regarding the issue on 
appeal - entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  Following his discharge from his second period of active 
duty, the veteran was awarded a 100 percent convalescent 
rating, and in an unappealed March 1954 rating decision, the 
RO reduced his combined rating for VA compensation purposes 
to 70 percent, as follows: aphakia, left eye, with light 
perception only (30%); anxiety reaction (30%); incomplete 
paralysis of the left median nerve (20%); scars on the right 
side of his face and nose (10%); muscle injury of the left 
arm with retention of foreign bodies (10%); scars of the 
region of the left rib, right knee, and left forearm (0%); 
post-operative residuals of a resected nasal septum (0%); and 
scars of the right forehead and posterior ear region (0%).  
The RO also established the veteran's entitlement to special 
monthly compensation for blindness in the left eye with light 
perception only, effective January 27, 1954.  Each of the 
schedular ratings was effective May 8, 1954.

2.  In July 1956, the RO granted service connection for an 
acute sprain of the interspinous ligaments at L5-S1, and 
assigned a 10 percent rating from May 9, 1956, a temporary 
total evaluation from May 30, 1956, and a 10 percent rating, 
from June 5, 1956; the veteran's combined disability 
evaluation remained 70 percent.

3.  In April 1974, the veteran filed a claim seeking 
increased ratings for his service-connected disabilities and 
to a TDIU, asserting that his service-connected conditions 
had worsened, and as a result, he was unemployable.

4.  In an unappealed August 1974 rating decision, the RO 
denied the veteran's claims of entitlement to increased 
ratings and to a TDIU; he did not file an appeal.  

5.  In May 1978, the veteran filed another claim seeking a 
TDIU, and in a June 1978 letter, the RO advised him that 
there was no new and material evidence with which to consider 
this claim and that he needed to submit new and material 
evidence if he wished to reopen his TDIU claim.

6.  In a January 30, 1990, decision, the Board denied the 
veteran's claims of entitlement to increased ratings and to a 
TDIU.

7.  The veteran died in October 1997 and the immediate cause 
of death was pneumonia that was due to or a consequence of 
metastatic prostate carcinoma.

8.  At the time of death, the veteran's combined disability 
evaluation was 70 percent.  

9.  Despite his service-connected disabilities, the 
preclusive effect of the January 1990 Board decision, 
together with his death in October 1997, results in a finding 
that he could not have been continuously rated as totally 
disabled for a period of ten years or more immediately 
preceding his death.

10.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of this appeal.  
See VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000). 38 
U.S.C.A. §§ 1914, 1922 and 38 C.F.R. § 8.0 dictate the 
outcome of this case.  Where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating the claims on appeal, the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for DIC under 38 
U.S.C.A. § 1318.

Background

The record reflects that the veteran served on active duty 
from February 1948 to August 1950 and from February 1951 to 
August 1953.  During his latter period of service, the 
veteran participated in combat operations in the Korean 
Conflict and was awarded the Purple Heart Medal.

Although not of record, the claims folder reflects that, 
following his discharge from his second period of active 
duty, he was awarded a 100 percent convalescent rating, and 
in a March 1954 rating decision, the RO assigned a combined 
rating for VA compensation purposes to 70 percent, as 
follows: aphakia, left eye, with light perception only (30%); 
anxiety reaction (30%); incomplete paralysis of the left 
median nerve (20%); scars on the right side of his face and 
nose (10%); muscle injury of the left arm with retention of 
foreign bodies (10%); scars of the region of the left rib, 
right knee, and left forearm (0%); post-operative residuals 
of a resected nasal septum (0%); and scars of the right 
forehead and posterior ear region (0%).  The RO also 
established the veteran's entitlement to special monthly 
compensation for blindness in the left eye with light 
perception only from January 27, 1954.  Each of the schedular 
ratings was effective May 8, 1954.

In July 1956, the RO granted service connection for an acute 
sprain of the interspinous ligaments at L5-S1, and assigned a 
10 percent rating from May 9, 1956, a 100 percent evaluation 
from May 30, 1956, and a 10 percent rating from June 5, 1956; 
the veteran's combined evaluation remained 70 percent.

In an April 1974 statement that was filed at the RO that same 
month, the veteran noted that he had been rated as 70 percent 
disabled for 21 years and asserted that his eye disability 
had progressively worsened during that time.  He also 
contended that he should be granted TDIU.  

In an August 1974 rating decision, the RO denied the 
veteran's claims of entitlement to increased ratings and to a 
TDIU.  The veteran did not appeal this decision.  

In an October 1974 rating action, the RO confirmed and 
continued its denial of the veteran's TDIU claim.

In response, in a June 1978 letter, the RO stated that it had 
carefully reviewed his claim, but that it had no new and 
material evidence to "refute" the previous denial of his TDIU 
claim.  In the letter, however, the RO stated, "This letter 
is not a denial of your claim.  It is to inform you that we 
have no new and material evidence with which to reopen your 
claim for individual unemployability."

In a September 1987 rating decision, the RO again denied 
entitlement to increased ratings and to a TDIU.  A February 
1988 rating decision also denied entitlement to increased 
ratings and to a TDIU.  The veteran subsequently perfected an 
appeal of these issues to the Board.

In a January 30, 1990, decision, the Board denied entitlement 
to increased ratings for each of the veteran's service-
connected conditions, and to a TDIU. 

In a February 1991 rating decision, the RO denied service 
connection for right knee and right eye disabilities, as well 
as for a disability manifested by difficulty breathing.  In 
addition, pursuant to the revised criteria for evaluating 
psychiatric disabilities, the RO confirmed and continued the 
30 percent evaluation for the veteran's post-traumatic stress 
disorder (PTSD), which was formerly referred to as chronic 
anxiety neurosis.  The veteran did not appeal the decision.  

The veteran died in October 1997, and the immediate cause of 
death was pneumonia that was due to or a consequence of 
metastatic prostate carcinoma; no other conditions were 
identified as significant in contributing to his death.  

In a January 1998 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
Thereafter, in a February 1998 letter, the RO advised the 
appellant that her claim for DIC benefits had been denied.  
The appellant perfected an appeal of this decision.  

In her July 2002 VA Form 9, the appellant argued that a grant 
was warranted based on the decision of the United States 
Court of Veteran's Claims (Court) in Wingo v. West, 11 Vet. 
App. 307 (1998).  In this regard, she argued that based on 
the findings of a late 1980s VA psychiatric examination, the 
veteran's PTSD should have been rated as at least 70 percent 
disabling, which would have resulted in a "combined 
evaluation of 100 percent based on individual 
unemployability." 

Analysis

In pertinent part, section 1318 of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death.  The 
statute was implemented at 38 C.F.R. § 3.22.

In Wingo, the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits that could have resulted in entitlement to 
compensation for the required period.  The Court concluded 
that the language of 38 C.F.R. § 3.22(a) would permit a DIC 
award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.

As noted above, effective January 21, 2000, VA amended 38 
C.F.R. § 3.22 (the implementing regulation of 38 U.S.C.A. § 
1318) to restrict the award of DIC benefits to cases where 
the veteran, during his lifetime, had established a right to 
receive total service-connected disability compensation for 
the period of time required by Section 1318, or would have 
established such right but for CUE in the adjudication of a 
claim or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending, the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (2002), 
effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), the Federal Circuit, after reviewing its holding 
in NOVA I, acknowledged that VA had determined that the two 
statutes at issue should be interpreted the same way and had 
amended §38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening, i.e., 
"hypothetical entitlement" claims.

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  As such, the only 
possible remaining ways of prevailing on this claim are: (1) 
by meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  In this case, 
the old version of 38 C.F.R. § 3.22, as interpreted to allow 
for consideration of hypothetical entitlement, is clearly 
more favorable to the appellant.

At the time of his death, the veteran's combined disability 
rating was 70 percent, and, as discussed above, in a January 
30, 1990, decision, the Board determined that he was not 
entitled to higher schedular ratings for his service-
connected conditions or to a TDIU.  As noted in the 
Introduction, in a separate decision under a different docket 
number, the Board has denied a motion to revise the January 
1990 Board decision on the basis of CUE.  As such, the 
January 1990 determination is binding on the Board.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007); cf. 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406.

Further, following the Board's January 1990 decision, the 
veteran did not express disagreement with any part of the 
RO's February 1991 rating action.  In light of the preclusive 
effect of the January 1990 Board decision, see 38 U.S.C.A. § 
7104 (West 2002) and 38 C.F.R. § 20.1100 (2007), the Board is 
constrained by the governing laws and regulations, which, in 
this case, provide no basis for relief.  Accordingly, because 
the veteran was not entitled to a total schedular rating or 
to a TDIU for ten years prior to his death, the appellant is 
not entitled to DIC benefits under 38 U.S.C.A. § 1318.

Moreover, with regard to the appellant's reliance on Wingo, 
the Board notes that it is misplaced because the veteran 
affirmatively filed claims for higher ratings and to a TDIU 
during his lifetime that were denied.  Indeed, in the January 
1990 Board decision, the Board specifically denied the 
veteran's claim seeking an evaluation in excess of 30 percent 
for his service-connected psychiatric disability.  As such, 
unlike Wingo, there can be no such hypothetical, 
unadjudicated claim.  Moreover, given the preclusive effect 
of the January 1990 Board decision and the veteran's October 
1997 death, absent a finding of CUE in the January 1990 
decision, he could not have been continuously rated as 100 
disabled for VA purposes for ten years prior to his death.  
Again, the Board has denied the appellant's motion to revise 
the January 1990 Board decision on the basis of CUE.  

Further, the Board notes that in a September 2006 rating 
decision the AMC denied the appellant's claim of CUE in prior 
rating decisions in August 1974 and May 1978.  She did not 
file an appeal.  

Accordingly, because the veteran was not entitled to a TDIU 
for ten years prior to his death, the appellant is not 
entitled to DIC benefits under 38 U.S.C.A. § 1318.

As a final point, in reaching this determination, the Board 
does not wish in any way to diminish the veteran's heroic and 
well-decorated combat service, for which he was awarded the 
Purple Heart Medal.  Under the facts and procedural posture 
of this case, however, the Board has no discretion and the 
appellant's claim must be denied.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


